                Case 3:18-cr-00418-VC Document 33 Filed 12/12/19 Page 1 of 6



 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 KYLE F. WALDINGER (CABN 298752)
   Assistant United States Attorney
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-6830
 7        E-mail: Kyle.Waldinger@usdoj.gov

 8 Attorneys for the United States of America

 9                                    UNITED STATES DISTRICT COURT

10                                 NORTHERN DISTRICT OF CALIFORNIA

11                                        SAN FRANCISCO DIVISION

12   UNITED STATES OF AMERICA,                        )   NO. CR 18-0418 VC
                                                      )
13           Plaintiff,                               )   UNITED STATES’ SENTENCING REPLY
                                                      )
14      v.                                            )
15                                                    )   Sent. Date:    December 17, 2019
     WILLIAM F. GARLOCK,                              )   Time:          10:30 a.m.
16                                                    )   Court:         Hon. Vince Chhabria
           Defendant.
                                                      )
17   ______________________________________

18           The defendant William Garlock is scheduled to be sentenced on December 17, 2019. The parties

19 have each filed their sentencing memoranda. The government now files this Sentencing Reply (1) to

20 advise the Court that two additional creditors have filed VISs seeking restitution (which changes the

21 government’s proposed restitution order) and (2) to address several points raised by the defendant.

22                              Two New VISs and New Restitution Calculation

23           Two more of the defendant’s creditors in his bankruptcy case – Leonard Sklar and Premier

24 Financial Services LLC – provided the United States with VISs on December 9 and December 11, 2019,

25 respectively. The United States has incorporated these claims into its restitution calculations. It now

26 presents the Court with these revised restitution calculations, based on the presumption that the Court

27 will accept its recommendation that the Court find that Garlock fraudulently concealed a total of $1.5

28 million in assets and that this is the appropriate figure to use for purposes of calculating the total amount

     USA’S SENTENCING REPLY
     CR 18-0418 VC
               Case 3:18-cr-00418-VC Document 33 Filed 12/12/19 Page 2 of 6



 1 of the restitution judgment:

 2                                         LOSSES (CLAIMED BY
                                                                            % SHARE OF          RESTITUTION
                VICTIM NAME                CREDITOR OR ADJUSTED
 3                                                                          RESTITUTION         AMOUNT
                                           BY USA)
      200 Lombard, LLC                     $183,910.28                      1.0946%             $16,418.52
 4
      Carolyn Bechtel                      $2,000,000.00                    11.9033%            $178,549.20
 5    George & Michael Berberich           $222,357.00                      1.3234%             $19,850.83
      Daniel & Christy Brune               $1,332,571.15                    7.9310%             $118,964.76
 6
      Joelle Calton                        $226,584.00                      1.3485%             $20,228.20
 7    Robert Conklin                       $200,000.00                      1.1903%             $17,854.92
      Ronald & Diana Conklin               $250,000.00                      1.4879%             $22,318.65
 8
      Faria Enterprises LLC (Lisa          $934,936.71                      5.5644%             $83,466.10
 9    Faria)
      Forum Design LTD (Warner H.          $96,000.00                       0.5714%             $8,570.36
10    Schmalz)
      Global VC Group, LLC                 $1,925,000.00                    11.4569%            $171,853.61
11    Clarke H. Hutchings Living Trust     $1,091,139.24                    6.4941%             $97,411.02
12    Jocer Enterprises. Inc. (dba         $130,115.49                      0.7744%             $11,616.01
      Castlebrook Barns)
13    Kevco Design Inc.                    $8,493.78                        0.0506%             $758.28
      Ledesma Ventures, LLC (Andrew        $550,000.00                      3.2734%             $49,101.03
14
      Litton)
15    Peter & Leslie Mathews Trust,        $3,000,000.00                    17.8549%            $267,823.81
      Ryan & Peter Mathews
16    Irrevocable Trust
      Ella Thomas                          $816,273.97                      4.8582%             $72,872.53
17
      Woodside Priority LLC                $3,299,877.20                    19.6397%            $294,595.22
18    Cecily Randolph                      $249,750.00                      1.4864%             $22,296.33
      UTA DTD 09/20/09 FBO Amir            $126,582.28                      0.7534%             $11,300.58
19
      Badrudin Kanji and Zainab Jenny
20    Kanji
      Leonard Sklar                        $150,000.00                      0.8927%             $13,391.19
21    Premier Financial Services, LLC      $8,500.00                        0.0506%             $758.83
22                                         $16,802,091.10                   100.0000%           $1,500,000.00

23                                           Other Restitution Issues

24          The defendant states that he does not object to the entry of a restitution order to the extent that

25 any of the victims were his secured creditors, stating that this restriction is provided for under Ninth

26 Circuit law. See Def. Sent. Mem., at 10-11. He cites no cases for this proposition, however, and the

27 United States is unaware of any Ninth Circuit case clearly restricting restitution in a bankruptcy fraud

28 case to secured creditors. See United States v. Kubick, 205 F.3d 1117 (9th Cir. 1999) (ordering

     USA’S SENTENCING REPLY
     CR 18-0418 VC                                    2
                Case 3:18-cr-00418-VC Document 33 Filed 12/12/19 Page 3 of 6



 1 restitution in case involving conspiracy to commit bankruptcy fraud; referring simply to “creditors”); cf.

 2 also United States v. Bussell, 504 F.3d 956, 964 (9th Cir. 2007) (noting that “actual loss” for purposes of

 3 restitution “is determined by comparing what actually happened with what would have happened if the

 4 defendant had acted lawfully”) (brackets and quotation marks omitted). The defendant does not contest

 5 the losses claimed by the creditors in their VISs. The government submits that the Court may rely on

 6 the VISs in calculating restitution (as modified in some instances by the government 1). The Ninth

 7 Circuit has said that similar kinds of victim submissions are sufficient. See United States v. Waknine,

 8 543 F.3d 546, 557-58 (9th Cir. 2008) (stating that, unless they are “too summary and too conclusory,”

 9 “victim affidavits will generally provide sufficient, reliable evidence to support a restitution order”).
10          In correspondence with government counsel on December 11, 2019, defense counsel queried

11 whether, for any creditors to be entitled to restitution in this case, they must have also filed a “proof of

12 claim” in the bankruptcy case. The United States has not had the opportunity to thoroughly research this

13 issue and does not know whether all of the victims who submitted VISs also submitted proofs of claims

14 in the bankruptcy case, or whether they were required to have done so, in light of the fact that the trustee

15 ultimately found no assets to distribute. Presumably, if the assets at issue had been disclosed to the

16 trustee and became available for distribution, all of the creditors who submitted VISs (and other

17 creditors who have not done so) would have submitted proofs of claim. Similarly, many creditors may

18 not have filed proofs of claim based on the adage that “you can’t squeeze blood from a turnip.” In this

19 case, it turns out that the turnip had about $1.5 million in it.

20          If the details of restitution remains in dispute and the Court desires additional information, the

21 United States requests that the Court impose sentence on the defendant at the hearing on December 17,

22 2019, and then set a restitution hearing within 90 days for determination of the amount of restitution to

23 be ordered, pursuant to 18 U.S.C. § 3664(d)(5).

24

25          1
             Three of the victims – Faria Enterprises LLC (Lisa Faria), Clarke H. Hutchings Living Trust,
26 and  UTA   DTD 09/20/09 FBO Amir Badrudin Kanji and Zainab Jenny Kanji – claimed different loss
   amounts than set forth in the table above, but those losses were in connection with an investment in
27 1500 Broadway, Oakland, California. These individuals and entities as well as other investors filed suit
   against Garlock and related entities and obtained a stipulated judgment of $3 million to settle claims
28 related to their investment. Consequently, the loss amounts used for these victims are based on their
   estimated share of the lawsuit judgment.
     USA’S SENTENCING REPLY
     CR 18-0418 VC                                     3
                Case 3:18-cr-00418-VC Document 33 Filed 12/12/19 Page 4 of 6



 1          Although the United States is willing to provide additional briefing and evidence to the Court on

 2 this issue, it notes that it is very difficult to reconstruct these losses, given the passage of time and the

 3 fact that some of the victims no longer are in possession of all of the applicable records. Furthermore,

 4 the government also notes that 18 U.S.C. § 3663A, the Mandatory Victim Restitution Act, requires only

 5 that the Court make a finding regarding restitution based on a preponderance of the evidence. 18 U.S.C.

 6 § 3664(e) (“Any dispute as to the proper amount or type of restitution shall be resolved by the court by

 7 the preponderance of the evidence. The burden of demonstrating the amount of the loss sustained by a

 8 victim as a result of the offense shall be on the attorney for the Government.”); see also Kubick, 205

 9 F.3d 1117 (holding that MVRA applies in case involving conspiracy to commit bankruptcy fraud). 2
10 Here, the government believes that it has met the preponderance standard in showing that Garlock

11 concealed $1.5 million in assets, which should be the amount of the total restitution order. From that

12 finding, the Court must then calculate each creditor’s proportionate share of the total restitution order.

13 As noted above, the government believes that the Court may do so based on the victim’s submissions.

14          To the extent that the Court believes that dealing with restitution issues will be take an

15 unreasonable amount of time, the restitution statute allows the Court to find that no restitution order

16 should be entered. See 18 U.S.C. § 3663A(c)(3)(B) (“This section shall not apply . . . if the court finds,

17 from facts on the record, that . . . determining complex issues of fact related to the cause or amount of

18 the victim’s losses would complicate or prolong the sentencing process to a degree that the need to

19 provide restitution to any victim is outweighed by the burden on the sentencing process.”). Moreover,

20 the government has yet to identify seizable assets belonging to the defendant that might be used for

21 restitution. (The Patrol Road house was sold long ago, and the woman who has boarded the horse

22 Patron has essentially described it as old and lame.)

23                                 Sentences in Other Bankruptcy Fraud Cases

24          The defendant has reviewed cases in this Circuit involving sentences for the crimes of conviction

25 in this case, 18 U.S.C. §§ 152(1) and 152(9). See Def. Sent. Mem., at 10 & Ex. A. The defendant’s

26

27          2
              Bussell did not apply the MVRA in the bankruptcy fraud context. Although it is unclear from
28 Bussell, it is possible that the offense conduct in that case pre-dated the enactment of the MVRA and
   that is why the court instead applied the Victim and Witness Protection Act, 18 U.S.C. § 3663.
     USA’S SENTENCING REPLY
     CR 18-0418 VC                                     4
                Case 3:18-cr-00418-VC Document 33 Filed 12/12/19 Page 5 of 6



 1 compendium of cases is restricted to those in which the defendant entered a guilty plea. However, the

 2 United States is aware of at least one other case from this District in which the defendant received a

 3 significant prison sentence after a guilty plea involving concealment of assets in a bankruptcy case.

 4          Specifically, in United States v. McVay, CR 16-0186 LHK, the defendant pleaded guilty pursuant

 5 to a plea agreement to one count of fraudulent concealment of assets in a bankruptcy case, in violation

 6 of Section 152(1). Id., docs. 19-20. At sentencing, the United States recommended a sentence of 52

 7 months for that 68-year-old defendant, where the Guidelines range was 46 to 57 months. Id., doc. 24.

 8 (The government contended that the loss amount was between $1.5 million and $3.5 million and that the

 9 adjusted offense level was 23. Id.) The court imposed a sentence of 56 months’ imprisonment. Id.,
10 doc. 26. (McVay has recently filed a Section 2255 petition in that case. See id., docs. 73-75.) 3

11          This Court may also look at the sentence in a bankruptcy fraud cases after trial on the merits. In

12 United States v. Kuburovich, CR 16-0373 EJD, the defendant was convicted by a jury in September

13 2018 of fraudulent concealment of assets in a bankruptcy case and making false statements in a

14 bankruptcy case, in violation of Sections 152(1) and 152(3). Id., doc. 129. At sentencing in June of this

15 year, the government argued that the loss was more than $1.5 million (+16 levels), and also argued for

16 an additional eight levels in enhancements. This resulted in a Guidelines range of 97 to 121 months.

17 Id., doc. 160. The government recommended a sentence of 60 months’ imprisonment. Id. The court

18 granted a variance and imposed a sentence of 40 months’ imprisonment. Id., docs. 162 & 164.

19          Judges in this district have also imposed sentences of 6 months and 8 months, respectively, in

20 bankruptcy fraud cases involving guilty pleas to false statement charges under Section 152(3) and/or

21
            3
22              In McVay, the government took the position that even though McVay concealed less than
     $100,000 in assets, the court should calculate Guidelines loss amount based on the amount of debt that
23   he sought to have discharged. See McVay, doc. 24 at 5-6 (citing United States v. Bussell, 504 F.3d 956
     (9th Cir. 2007)). On further consideration, the government does not now take such a cramped reading of
24   Bussell. Rather, Bussell simply declined to adopt a rule that loss amount in a bankruptcy fraud case
     should be categorically limited to the value of the concealed assets or the value of the liabilities,
25   whichever is less. Upon close reading, it seems clear that Bussell requires the district court to calculate
     loss amount based on the facts of each case. Here, the parties have agreed to calculate loss based on the
26   amount of assets concealed, not the amount of debts discharged. Given the facts of this case (including
     that Garlock did not voluntarily enter bankruptcy), the government believes that calculating loss based
27   on the value of the concealed assets is appropriate. See also Bussell, 504 F.3d at 962 (“In the run-of-the-
     mill cases where the debtor acts alone and his fraudulent activities consist solely of failing to disclose a
28   concealed asset on the bankruptcy petition, limiting intended loss to either the value of the concealed
     assets or the debt discharged, whichever is less, may well reflect economic realities.”).
     USA’S SENTENCING REPLY
     CR 18-0418 VC                                    5
               Case 3:18-cr-00418-VC Document 33 Filed 12/12/19 Page 6 of 6



 1 bankruptcy fraud charges under Section 157. See United States v. Bonavito, CR 13-0248 WHA; United

 2 States v. Harrell, CR 13-0090 SI. (In another case, the court gave probation where the defendant

 3 waived indictment and pleaded guilty to making false statements in a bankruptcy case, in violation of

 4 Section 152(3). See United States v. Dragonetti, CR 15-0390 WHO, doc. 13. In that case, both the

 5 government and the defendant had recommended 5-month prison sentences. See id., docs. 10-11.)

 6          The government goes into this somewhat-detailed litany of cases only to rebut the implicit

 7 suggestion that it is rare or uncommon to impose lengthy (or any) custodial sentences in bankruptcy

 8 fraud cases where defendants have pleaded guilty. Prison sentences are regularly imposed in bankruptcy

 9 fraud cases in this District. No-jail-time sentences are less common than custodial ones.
10          Defense counsel should not be faulted for not discovering McVay. McVay and the other cases

11 cited above were known to government counsel, and a Westlaw search does not reveal their existence.

12                                       The Genesis of this Prosecution

13          Garlock suggests that there was some connection between the judgment against him in the

14 Thomas and Brune adversary proceeding and the initiation of this investigation. See Def. Sent. Mem., at

15 6-7. Government counsel is not aware of any such connection. Even if there were a connection, it is not

16 a relevant sentencing factor, and there is no allegation that the government’s initiation of the instant

17 investigation was improper.

18                                                  Conclusion

19          For the reasons set forth above and in the United States’ prior Sentencing Memorandum, the

20 government continues to recommend a sentence of 30 months’ imprisonment, to be followed by a three-

21 year term of supervised release. The court should also order restitution as set forth above and order the

22 defendant to pay a special assessment of $200.

23 DATED: December 12, 2019                                       Respectfully submitted,

24                                                                DAVID L. ANDERSON
                                                                  United States Attorney
25

26
                                                                             /s/
27                                                                KYLE F. WALDINGER
                                                                  Assistant United States Attorney
28

     USA’S SENTENCING REPLY
     CR 18-0418 VC                                    6
